                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


ASHLEY RODENCAL,

               Plaintiff,

       v.                                                      Case No.: 19-cv-370

CAILLIER CLINIC, LTD.,

               Defendant.


                                      FORM OF JUDGMENT


       Based on Plaintiff’s acceptance of Defendant’s Offer of Judgment and pursuant to Fed. R.

Civ. P. 68, judgment is entered in favor of Plaintiff Ashley Rodencal and against Defendant Callier

Clinic, Ltd., in the amount of $1,500.00 plus attorneys’ fees and costs in the amount of $7,402.30.

       Rodencal’s individual claims, as set forth in her Complaint, are dismissed with prejudice and

on the merits. The claims of the putative class and collective on whose behalf she filed her Complaint

are dismissed without prejudice, given that the Court has not certified a class under Fed. R. Civ. P. 23

or a collective under 29 U.S.C. § 216.

       Entered this 16th          September
                    ____ day of _______________, 2019.


                                                               s/ K. Frederickson, Deputy Clerk
                                                               ______________________________
                                                               Peter Oppeneer
                                                               Clerk of Court
